Wood, J., (after stating the facts.) Section 12, article 17, of the constitution provides: “All railroads which are now or may hereafter be built and operated, either in whole or in part, in this state shall be responsible for all damages to persons and property, under such regulations as may be prescribed by the general assembly.” Section 6206 of Sand. & H. Digest provides: “All persons who own or operate railroads in this state are authorized and empowered to do and perform all acts and things which may be necessary to protect passengers on their cars from all acts of fraud, imposition or annoyance, which are attempted or perpetrated while said passengers are on said cars.” Our laws therefore afford ample redress to passengers against railway companies for injuries such as are alleged in the complaint,«whether done directly by the agents of the company, as therein alleged, or negligently, suffered by them to be done by others. The complaint therefore states a cause of action. None of its allegations, setting up the specific acts constituting the tort, are denied. Appellee does not seek to jutsify them, but defends solely upon the ground that it hired the cars from which appellant was expelled to the Union Picnic Association of Little Rock, as a special private excursion train, and that all the acts of which appellant complains were the acts of the agents of such association, of which it knew nothing and for which it is not responsible. Such, in short, is the defense in this case, and it is not sufficient. Unless we indulge in some metaphysical refinements not justified by the difference in the facts of the two cases, the present case must be ruled by the principle recently announced by this court in Texarkana & Ft. Smith Ry. Co. v. Anderson, ante, p. 123, where Chief Justice Bunn, speaking for the court, said: “The issue of law was thus made by the instructions given and refused as aforesaid, whether or not a railroad company can, by leasing its ears temporarily, as in this case, relieve itself from liability for carrying persons thereon beyond stations where they desire to get off, and from the duty of protecting passengers from the misconduct of one another, as in ordinary cases. A majority of the court are of the opinion that the company was liable for such injuries as might be shown to have been done, under these heads, in this ease, growing out of its negligent running and control of the train.” Citing Harmon v. Railroad Co., 28 S. C. 401. The basic principle of all cases of this character, which is said by Mr. Justice Davis to be “the accepted doctrine of this country,” is that “a railroad corporation cannot escape the performance of any duty or obligation imposed by its charter, or the general laws of the state, by a voluntary surrender of its road into the hands of lessees.” Railroad Co. v. Brown, 17 Wall. 450; Chesapeake & Ohio Ry. Co. v. Osborne, 30 S. W. 21; Collins v. Texas & P. Ry. Co., 39 S. W. 643. See also White v. Norfolk & S. R. Co., 20 S. E. Rep. 191; Skinner v. Railway Co., 5 Exch. 787, and the many authorities cited in appellant’s brief. The learned counsel for appellee say in their excellent brief: “We grant that if plaintiff had become a passenger upon this train, by the consent of the hirers, and the railway company, by its agents, servants, or employees, had assaulted her, or had ejected her from the train, or done anything else that was improper, after the train had begun its journey, there might be some grounds for saying that the answer was insufficient.” That the train had not begun its journey could make no possible difference, if the relation of passenger and carrier had been established. When the railroad hired to the Picnic Association a train of cars for excursion purposes, and allowed the association the privilege of selecting its own crowd of excursionists, it (the railway) must be held to have consented to carry as passengers, and to protect as such, all to whom the association sold tickets and accepted to go on the excursion I rain. “As a general rule, every one on the passenger trains of a railroad company for the purpose of carriage, with the consent, express or implied, of the company, is presumptively a passenger.” 4 Elliott, Railroads, § 1578, and authorities cited; Hutch. Carriers, § 554. The railroad had the right to hire its train for excursion purposes, and to authorize the association to say who should be passengers on the train set apart for the excursion. The association designated Cora Moore as a passenger by selling her a ticket, and permitting her to enter the excursion train, and to take her seat as a passenger. Her ticket was the evidence of a contract for carriage from Little Rock to “Benton and return” on the train hired to the Picnic Association. The relation of passenger and carrier was established as soon as the appellant entered the train, and put herself under the control of the carrier for the purpose of carriage, unless, notwithstanding this, the carrier was justified in refusing to accept her as a passenger because of the reservation in the contract: “This ticket will be refused if presented by an objectionable person.” We need not pass on this phase of the case, because it is not raised by the answer. In the absence of an affirmative allegation that appellant was an objectionable person, it must be presumed that she was unobjectionable. Therefore, according to the showing made by the complaint and answer, we are of the opinion that appellant was a passenger on the occasion named, and hence entitled to all the immunities, rights and privileges of any other «scission is t passenger on that train. Among these were the right to be carried “to Benton and return,” according to the contract evidenced by the ticket, and, while being so carried, to be protected from fraud, imposition or annoyance, while on the cars. The railway company, through its own agents and employees, could not arbitrarily eject any excursion passenger, after he or she had purchased a ticket from the Picnic Association, and had entered the cars for carriage. Nor could it negligently permit the committee of the Picnic Association, or any one else, to do so under such circumstances, without being liable in damages for the resultant injuries. The authorities making railroad liable for the acts here complained of are numerous. Railway Co. v. Davis, 56 Ark. 51; Hutch, on Car. § 591, and authorities cited; 3 Wood, Railroads, p. 1675, 1863, § 363, authorities cited; 2 Fetter’s Car. Pass. § 538, and authorities cited. Reverse the judgment, with directions to sustain the demurrer to the appellee’s answer.